Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                            Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2022 has been received and made of record.
                                                       Terminal Disclaimer
The terminal disclaimer received 9/20/2021 is approved and made of record. 

                                        Previous Notice of Allowance (NOA)
The NOA sent 10/22/2021 is vacated in view of the new prior art rejection under Kaplan, WO 2008/073453, provided below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-13, 15 and 17-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kaplan et al., WO 2008/073453.
Regarding claims 1, 7, 17 [claim 1 is considered representative for purposes of itemization], Kaplan discloses a method for transferring electric energy between an electric vehicle [pars. 00037, 00071 electric resource 112; Fig. 2 electric vehicle 200] and an infrastructure [e.g. Figs. 1 and 2; residence 124, parking lot 126, battery repository 128. Pars. 0035, 0037] comprising: 
coupling the electric vehicle [pars. 00037, 00071 electric resource 112; Fig. 2 electric vehicle 200] to an electrical transfer interface [Figs. 1 and 2; comprising remote IPF modules 134 and cord 208; pars. 00033, 00034, 00037]; 
specifying an amount of electricity for transferring between a battery [Fig. 2, battery bank 202] and the infrastructure [e.g. Figs. 1 and 2; residence 124, parking lot 126, battery repository 128. Pars. 00035, 00037]; 
transferring less than or equal to the amount of electricity between the electric vehicle battery and the infrastructure during peak electric hours wherein the infrastructure uses the provide metering of power being transferred into or out of a remote electric resource 112]; 
monitoring the transfer of electricity between the electric vehicle battery and the infrastructure wherein total transfer of all of the electricity from the electric vehicle battery is prevented [par. 00085 … resource constraints may include: price sensitivity of the owner, vehicle state-of-charge (e.g., if the vehicle 200 is fully charged, it cannot participate in loading the grid 114), predicted amount of time until the resource 112 disconnects from the system 100, owner sensitivity to revenue versus state-of-charge,  electrical limits of the resource 114 … Par. 000127 power quality (e.g. voltage, frequency) is monitored and power flow modified if any deviation occurs. See also pars. 000209, 000210]; 
transferring electricity between the infrastructure and the electric vehicle battery  during off peak hours [pars. 000123, 000169]; 
adjusting a charge of the electric vehicle battery [pars. 00055, 00061]; and 
reducing a parking fee by the amount of electricity that is transferred between the electric vehicle and the infrastructure [pars. 00048, 000158, 000170].
Regarding claims 2, 8: (Original) Kaplan discloses further comprising the electric vehicle and the infrastructure communicating using a network [Figs. 2 and 3; connection locality module 210; par. 00040].
Regarding claims 3, 9: (Currently amended) Kaplan discloses further comprising the electric vehicle authorizing the transfer of electricity between the electric vehicle battery and the infrastructure [pars. 00037, 000106].

Regarding claims 5, 11: (Currently amended) Kaplan discloses further comprising determining the amount of electricity available in the electric vehicle battery [par. 00085].
Regarding claims 6, 12, 13: (Currently amended) Kaplan discloses further comprising coupling and/or decoupling the electric vehicle from the electrical transfer interface [coupling and /or decoupling of remote IPF modules 134 and/or cord 208 to / from the infrastructure occurs automatically when the user starts or completes receiving/ providing power services, pars. 00033, 00034, 00037].

Regarding claims 18, 15 (Currently amended) [claim 18 is considered representative for purposes of itemization], Kaplan discloses an electric vehicle [pars. 00037, 00071 electric resource 112; Fig. 2 electric vehicle 200], comprising:
an electric vehicle battery [Fig. 2, battery bank 202];
an interface [Figs. 1 and 2; remote IPF modules 134] to couple to an electrical transfer interface [Figs. 2 and 3; power cord 208] which is coupled to an infrastructure [e.g. Figs. 1 and 2; residence 124, parking lot 126, battery repository 128. Pars. 0035, 0037];
wherein the vehicle [pars. 00037, 00071 electric resource 112; Fig. 2 electric vehicle 200. Par. 000106] is configured to:
controlling the amount, direction, and timing of power being transferred into or out of a remote electric resource 112; provide metering of power being transferred into or out of a remote electric resource 112];
transfer electricity between the electric vehicle battery and the infrastructure during peak electric hours [Par. 0038 provide metering of power being transferred into or out of a remote electric resource 112. See also pars. 000123, 000169];
prevent total transfer of all of the electricity from the electric vehicle battery [par. 00085 … resource constraints may include: price sensitivity of the owner, vehicle state-of-charge (e.g., if the vehicle 200 is fully charged, it cannot participate in loading the grid 114), predicted amount of time until the resource 112 disconnects from the system 100, owner sensitivity to revenue versus state-of-charge,  electrical limits of the resource 114 … Par. 000127 power quality (e.g. voltage, frequency) is monitored and power flow modified if any deviation occurs. See also pars. 000209, 000210];
receive electricity from the infrastructure to charge the electric vehicle battery during off peak hours [pars. 000123, 000169];
adjust a charge of the electric vehicle battery [pars. 00055, 00061]; and
reduce a parking fee corresponding to the amount of electricity that is transferred from the electric vehicle [pars. 00048, 000158, 000170].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859


/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859